27 U.S. 136 (____)
2 Pet. 136
DANIEL AND JOSEPH JACKSON, PLAINTIFFS IN ERROR
vs.
JOHN TWENTYMAN.
Supreme Court of United States.

Mr Taylor, for the plaintiffs in error.
The Court were of opinion that the 11th section of the act must be construed in connexion with and in conformity to the constitution of the United States. That by the latter, the judicial power was not extended to private suits, in which an alien is a party, unless a citizen be the adverse party. It was indispensable therefore to aver the citizenship of the defendants, in order to show on the record the jurisdiction of the court.
The omission so to do was fatal, and according to the known course of the decisions of the Court, the judgment of the circuit court must be reversed for want of jurisdiction.